DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.
 
Status of the Claims
The amendment received on 15 March 2022 has been acknowledged and entered.  
Claims 1 and 6 have been amended.  
Claims 3 has been canceled.
No new claims have been added.
Claims 1-2 and 4-6 are currently pending.

Response to Arguments
Applicant's amendments filed 15 March 2022 with respect to the rejection of claim 1 under 35 U.S.C. 112(b) has been fully considered and is persuasive. Thus, the rejection of claim  1 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments filed 15 March 2022 regarding the Rejection of claims 1-2 and 4-6 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 6), that amended independent claims 1 and 6, as a whole, are not directed to a judicial exception, at least because the amended claim 1, recites “a controller and a user terminal for displaying information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended.” Even assuming that the claims 1 and 6 recite a judicial exception (e.g., mental processes and certain methods of organizing human activity alleged by the Examiner in the Office Action) which the Applicant does not concede, the above claim limitations would integrate the judicial exception into a practical application because the above claim limitation imposes a significant and meaningful activity to the judicial exception, in this case a fee setting device configured to set a utilization fee for sharing an electric vehicle.  
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that first, displaying information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping of abstract ideas. Accordingly, the claim(s) recite an abstract idea.  Secondly, the “controller” and “user terminal” as claimed are recited at a high-level of generality such that it amounts no more than mere instructions or tools to “apply” the exception using a generic computer component (see MPEP 2106.05 (f)).  Further, Applicant has not shown how the claims provide a technical improvement to a technical problem by integrating the judicial exception into practical application.  Therefore, the Examiner maintains the claims are ineligible.  
Applicant's arguments filed 15 March 2022 regarding the Rejection of claims 1-2 and 4-6 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 7) that the cited references simple fail to teach or suggest setting the utilization fee at a lower price than the reference fee when the recommended electric vehicle is utilized and/or using a communication terminal to display information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended or not on the display screen of the communication terminal.  Instead, the base references Yan and Miwa are directed to bicycles and there would be no reason to modify these references to include a communication terminal to display information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended or not.  Osamu and/or Cho also do not provide any suggestions or teaching of such a display list.  Thus, lacking any teaching and/or suggestion of each and every limitation of claims 1 and 6, it respectfully submitted that Yan, Miwa, Osamu, and/or Cho, either singly or in combination with each other, fail to render the same obvious.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that first, Osamu discloses in [0076], when the charging rate at the time of returning the vehicle falls within the recommended charging rate range, a high service point is given. In other words, a service point is set in such a manner that the service life of the battery 20 is reduced, and a service point is given to a user  who is used in such a way that the life of the battery 20 is extended. Therefore, it  is possible to provide an advantage to a user who is used in such a way as to extend  the life of the battery 20, and as a result, it is possible to perform a fair treatment for the user. In addition, it is possible to prompt the user to use a proper charging rate. Further, it is not necessary to perform processing such as additional collection of the usage fee or partial refund of the usage fee, and it is possible to easily adjust the usage fee. Further, since the user does not perform additional collection of the fee to be used, a user is good in his / her mind (also see [0055].  Secondly, Miwa et al. discloses in [0059]-[0060], that when the controller 14 determines that a bicycle 2 does have the necessary remaining battery level, the controller 14 identifies a plurality of pieces of information related to each bicycle 2 from the memory of the management apparatus 1 and causes the presentation interface 15 to display the information selectably as information B1 and B2, as illustrated in FIG. 5. The information related to the bicycle may, for example, include at least one of an exterior image of the bicycle, identification number, number of years in operation, distance traveled, date of maintenance, color and type (everyday use, fast travel, or the like), remaining battery level [%], travel range, estimated operating time calculated from the remaining battery level, and number of charge/discharge cycles of the battery. The pieces of information related to the bicycle are stored in association in the memory of the management apparatus 1. The presentation interface 15 at this time displays the bicycle 2 with the largest remaining battery level (95%) at the top and the bicycle 2 with the next largest remaining battery level (50%) below the top bicycle 2. In other words, the presentation interface 15 presents the bicycles 2 from the top in descending order of remaining battery level. {The Examiner interprets this to mean that displayed electric bicycles are recommended based on meeting the required remaining battery levels for travel.  Further, the estimated amount of power available is shown prior to departure time}.  Lastly, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yan and Miwa both provide rental service for electric vehicles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yan to include the determining available vehicles based on displaying vehicles meeting the necessary remaining battery as taught by Miwa et al. in order to determine the best vehicle to meet the user's mobility needs. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-5 are directed to a fee setting device (i.e., a machine); and Claim 6 is directed to a fee setting method (i.e., a process).  Therefore, Claims 1-6 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claim 1, recites:
obtain from a vehicle utilized for the sharing, information of an amount of power stored in a power storage device mounted in the vehicle;
	set as a recommended vehicle a vehicle with a power storage device having an amount of power stored therein within a predetermined range when the vehicle is rented, and recommend the vehicle to a user; and
	set the utilization fee, 	the amount of power stored in the power storage device when the vehicle is rented being estimated from the amount of power stored in the power storage device that is obtained by the information acquisition unit,
	set the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of power stored in the power storage device when the vehicle is returned.

Independent claim 1 as a whole recites a method of organizing human activity.  The limitations of “obtain from a vehicle utilized for the sharing, information of an amount of power stored…”; “set as a recommended vehicle a vehicle… and recommend the vehicle to a user; and “set the utilization fee”, the amount of power stored in the power storage device when the vehicle is rented being estimated from the amount of power stored in the power storage device that is obtained by the information acquisition unit, set the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of power stored in the power storage device when the vehicle is returned, sets the utilization fee at a lower price than the reference fee when the recommended electric vehicle is utilized and the end amount of power stored in the power storage battery of the recommended electric vehicle falls within the predetermined range and is also equal to or larger than a reference value within the predetermined range, and displays information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations by fundamental economic practices and principles and/or commercial or legal interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), but for the recitation of generic computer components. That is, other than reciting “fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “fee setting unit,” and “power storage device”, nothing in the claim element precludes the step from practically being performed by fundamental economic practices and principles and/or commercial or legal interactions.  For example, but for the “system,” “communication terminal,” “controller,” “a display screen,”  “a controller,” “a central processing unit,” “memory,” “input and output port,” “fee setting device,” “an information acquisition unit,” “a vehicle setting unit,” “fee setting unit,” and “power storage device” language, “obtain,” “set,” “set”  ”sets“ and “display” in the context of this claim encompasses the user obtaining information of am amount of power stored in a battery, set a recommended vehicle, set the utilization fee, sets the utilization fee, and displays information to the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection: If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas. Accordingly, the claim(s) recite an abstract idea.

Step 2A Prong 2
As per independent claim 1, this judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements (e.g. “a controller,” “a central processing unit,” “an input and output port,” and “memory”– using the “controller” to perform the obtain, set and set steps. The “controller,” “central processing unit,” “input and output port,” and “memory” in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain information of an amount of power stored; set a recommended vehicle; set the utilization fee, sets the utilization fee, and displays information) such that it amounts no more than mere instructions to “apply” the exception using a generic computer component.  Further, the “obtain” limitation(s) amount to mere insignificant extra-solution activity. See MPEP 2106.05(g).  MPEP 2106.05(g) states: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.” These particular element(s)/limitation(s) do not meaningfully limit the claim because “obtaining information, from a vehicle utilized for the sharing, information of an amount from a vehicle configured to travel using power stored in a battery” only amounts to typical, expected gathering of data for the fee setting system to run and thus does not add a meaningful limitation to that system; and “the vehicle itself which travels using power stored in a battery” represents simply an expected application of such a system. Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.

Step 2B
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “controller,” “central processing unit,” “input and output port,” and “memory” to perform the “obtain,” “set,”  “set,” “sets,” and “displays” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
 Further, the “obtain," "set,” “set," “set’” and “displays” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “controller,” “central processing unit,” “input and output port,” and “memory” and “battery” is generic and obtain information of an amount of power stored; set a recommended vehicle; set the utilization fee, set the utilization fee, and displays information  is well understood, routine, and conventional because the specification has demonstrated the computing device/processor/system (including general purpose) that can be used for obtain, set, and set as described in para ([0024]-[0032], [0045]).  For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible.

Step 2A Prong 1
Independent claim 6, recites:
display a display list;
obtaining, from a vehicle used for the sharing, information of an amount of power stored in a power storage device mounted in the vehicle ( Cho teaches “electric vehicle terminal 30 may transmit connection information to electric vehicle sharing service system 16. [...] connection information may include connection state information (e.g., whether electric vehicle 12 is connected to electric charger 14) [...] a remaining battery power amount, a charging condition (e.g., a charging level, a charging speed, a charging price, etc.)” ([0110]), “charging condition (e.g., an electric charging level, an electric charging time, an electric charging price, etc.)” (U [0128]);
	setting as a recommended vehicle a vehicle with a power storage device having an amount of power stored therein within a predetermined range when the vehicle is rented, and recommending the vehicle to a user; 
setting the utilization fee; and
	estimating the amount of power stored in the power storage device when the vehicle is rented from the obtained amount of power stored in the power storage device, 
 	the setting the utilization fee including setting the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of power stored in the power storage device when the vehicle is returned, displays information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended or not, and select a recommended vehicle. 

 	Independent claim 6 as a whole recite a method of organizing human activity.  The limitations of “display a display list; “obtaining, from a vehicle used for the sharing, information of an amount of power stored…,” “setting as a recommended vehicle having an amount of power stored therein…”; “setting the utilization fee”; “estimating the amount of power stored when the vehicle is rented…”; “setting the utilization fee…”; displays information for the electric vehicle…”; and “select a recommended vehicle”  is a method of fundamental economic practices and principles and/or commercial or legal interactions.  The mere recitation of a generic computer (e.g. “a power storage device” of claim 6) does not take the claim out of the methods of organizing human activity. Thus, the claims recite an abstract idea.

Step 2A Prong 2
As per Independent claim 6, the judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of “obtaining,” “setting,” “setting,” and “estimating” of independent claim 6 in a computer environment.  The “controller,” “central processing unit,” “input and output port,” “memory,” and  “power storage battery” in the steps is recited at a high-level of generality such that it amounts no more than mere instructions or tools to “apply” the exception using a generic computer component (see MPEP 2106.05 (f)).  Furthermore, the recitation a vehicle or vehicle using electric power stored in a power storage battery for providing data is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). Further, the “obtain” limitation(s) amount to mere insignificant extra-solution activity. See MPEP 2106.05(g).  MPEP 2106.05(g) states: “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.” These particular element(s)/limitation(s) do not meaningfully limit the claim because “obtaining information, from a vehicle utilized for the sharing, information of an amount from a vehicle configured to travel using power stored in a power storage battery” only amounts to typical, expected gathering of data for the fee setting system to run and thus does not add a meaningful limitation to that system; and “the vehicle itself which travels using power stored in a power storage battery” represents simply an expected application of such a system. Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.

Step 2B
Independent claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “controller,” “central processing unit,” “input and output port,” “memory,” and “power storage battery” of claim 6 to amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the “power storage battery" has been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the power storing device is well understood, routine, and conventional because the specification has demonstrated the computing power storage device that can be used for storing power as described om page 10, lines 29-page 11 (e.g. Power storage device 307 may be any power storage device capable of storing power). For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are not patent eligible.
	As per dependent claim 2, the recitation of “sets the reference fee…” is further directed to a method of organizing human activity described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 4, the recitation of “sets the utilization fee at a higher price…” is further directed to a method of organizing human activity described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 5, the recitation of “sets the fixed-fee portion at a lower price… is further directed to a method of organizing human activity described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PG Pub. 2017/0364995 A1) in view of Miwa et al. (US PG Pub. 20190244284 A1) and Osamu (JP2013232129 A). 
As per claim 1, Yan discloses a fee setting device and method configured to set a utilization fee for sharing an electric vehicle, comprising:
a communication terminal including a display screen to display a display list thereon (Yan:[0055]; the receiver 101 may be a module that has a signal receiving function, and can communicate with a handheld terminal of a user (e.g., a smart phone) and acquire signals such as rental request, return request, temporary parking request, and gear shift request, etc); and [0085] The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle);
a controller ([0010])  including a central processing unit ([0092]), memory ([0062]), an input and output port for inputting and outputting various signals ([0054],[0062], the controller executes predetermined computation processing based on information stored in memory and information received from an electric vehicle ([0056]), the controller configured to:
obtain, from a vehicle utilized for the sharing, information of an amount of power stored in a power storage device mounted in the vehicle ([0061]);
	set the utilization fee ([0014],[0061]),
	wherein the amount of power stored in the power storage device when the vehicle is rented being estimated from the amount of power stored in the power storage battery that is obtained by an information acquisition unit [0061]).
	Yan does not further disclose however, Miwa et al. discloses:
set as a recommended vehicle an electric vehicle with a power storage battery having an amount of power stored therein within a predetermined range when the vehicle is rented, and recommend the electric vehicle to a user (Miwa et al. [0059]-[0060] On the other hand, when the controller 14 determines that a bicycle 2 does have the necessary remaining battery level, the controller 14 identifies a plurality of pieces of information related to each bicycle 2 from the memory of the management apparatus 1 and causes the presentation interface 15 to display the information selectably as information B1 and B2, as illustrated in FIG. 5. The information related to the bicycle may, for example, include at least one of an exterior image of the bicycle, identification number, number of years in operation, distance traveled, date of maintenance, color and type (everyday use, fast travel, or the like), remaining battery level [%], travel range, estimated operating time calculated from the remaining battery level, and number of charge/discharge cycles of the battery. The pieces of information related to the bicycle are stored in association in the memory of the management apparatus 1. The presentation interface 15 at this time displays the bicycle 2 with the largest remaining battery level (95%) at the top and the bicycle 2 with the next largest remaining battery level (50%) below the top bicycle 2. In other words, the presentation interface 15 presents the bicycles 2 from the top in descending order of remaining battery level. The presentation interface 15 at this time may display the information B1 and information B2 with different background colors to make the bicycles 2 easier to distinguish. {The Examiner interprets this to mean that displayed electric bicycles are recommended based on meeting the required remaining battery levels for travel};
wherein the display list displays information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended on the display screen of the communication terminal (Miwa et al. [0059]-[0060] On the other hand, when the controller 14 determines that a bicycle 2 does have the necessary remaining battery level, the controller 14 identifies a plurality of pieces of information related to each bicycle 2 from the memory of the management apparatus 1 and causes the presentation interface 15 to display the information selectably as information B1 and B2, as illustrated in FIG. 5. The information related to the bicycle may, for example, include at least one of an exterior image of the bicycle, identification number, number of years in operation, distance traveled, date of maintenance, color and type (everyday use, fast travel, or the like), remaining battery level [%], travel range, estimated operating time calculated from the remaining battery level, and number of charge/discharge cycles of the battery. The pieces of information related to the bicycle are stored in association in the memory of the management apparatus 1. The presentation interface 15 at this time displays the bicycle 2 with the largest remaining battery level (95%) at the top and the bicycle 2 with the next largest remaining battery level (50%) below the top bicycle 2. In other words, the presentation interface 15 presents the bicycles 2 from the top in descending order of remaining battery level. {The Examiner interprets this to mean that displayed electric bicycles are recommended based on meeting the required remaining battery levels for travel.  Further, the estimated amount of power available is shown prior to departure time}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yan to include the determining available vehicles based on displaying vehicles meeting the necessary remaining battery as taught by Miwa et al. in order to determine the best vehicle to meet the user's mobility needs. 
Yan does not further disclose however, Osamu discloses:
 	wherein the fee setting unit being configured to set the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of power stored in the power storage battery when the vehicle is returned (Osamu [0018]-[0021],[0052]-[0055],[0076][0078]-[0081]); and .  
 	wherein the predetermined range is a range of an amount of power stored in the power storage battery (Osamu [0051],[0042]; FIG. 7), the range allowing the power storage battery to be used while suppressing a degradation of the power storage battery (Osamu :[0013] The recommendation charging rate range is an appropriate range of the charging rate which can suppress and use degradation of a rechargeable battery, and since it changes with kinds of rechargeable battery, it may be set up according to the kind of rechargeable battery to be used. Further, the non-recommended charging rate range refers to a range of charging rates different from the recommended charging rate range); also see Problem to be solved, [0009]-[0010], [0019], [0054]-[0055],[0072]);  
wherein the controller sets the utilization fee at a lower price than the reference fee when the recommended electric vehicle is utilized and the end amount of power stored in the power storage battery of the recommended electric vehicle falls within the predetermined range (Osamu: [0018]-[0021],[0052]-[0055],[0076],[0078]-[0081]); and is also equal to or larger than a reference value within the predetermined range wherein the predetermined range is a range of an amount of power stored in the power storage battery (Osamu: [0051],[0042,[0055]; FIG. 7), the range allowing the power storage battery to be used while suppressing a degradation of the power storage battery (Osamu :[0013] The recommendation charging rate range is an appropriate range of the charging rate which can suppress and use degradation of a rechargeable battery, and since it changes with kinds of rechargeable battery, it may be set up according to the kind of rechargeable battery to be used. Further, the non-recommended charging rate range refers to a range of charging rates different from the recommended charging rate range); also see Problem to be solved, [0009]-[0010], [0019], [0054]-[0055],[0072]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yan in view of Miwa’s rental system to include the fee setting system as taught by Osamu in order to set fair usage fees or incentives for renting vehicles.

As per claim 6, Yan discloses a fee setting device and method configured to set a utilization fee for sharing an electric vehicle, comprising:
providing a controller ([0010])  including a central processing unit ([0092]), memory ([0062]), an input and output port for inputting and outputting various signals ([0054],[0062]); 
providing a communication terminal including a display screen to display a display list thereon (Yan:[0055]; the receiver 101 may be a module that has a signal receiving function, and can communicate with a handheld terminal of a user (e.g., a smart phone) and acquire signals such as rental request, return request, temporary parking request, and gear shift request, etc); and [0085] The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle);
executing, with the controller, predetermined computation processing based on information stored in memory and information received from an electric vehicle ([0056]);
obtaining, from an electric vehicle used for the sharing, information of an amount of power stored in a power storage battery mounted in the electric vehicle, with the controller ([0061]);
	setting the utilization fee, with the controller ([0014],[0061]),
	wherein the amount of power stored in the power storage device when the vehicle is rented being estimated from the amount of power stored in the power storage battery that is obtained by an information acquisition unit [0061]).
	Yan does not further disclose however, Miwa et al. discloses:
setting as a recommended electric vehicle an electric vehicle with a power storage battery having an amount of power stored therein within a predetermined range when the vehicle is rented, and recommend the electric vehicle to a user, with the controller (Miwa et al. [0059]-[0060] On the other hand, when the controller 14 determines that a bicycle 2 does have the necessary remaining battery level, the controller 14 identifies a plurality of pieces of information related to each bicycle 2 from the memory of the management apparatus 1 and causes the presentation interface 15 to display the information selectably as information B1 and B2, as illustrated in FIG. 5. The information related to the bicycle may, for example, include at least one of an exterior image of the bicycle, identification number, number of years in operation, distance traveled, date of maintenance, color and type (everyday use, fast travel, or the like), remaining battery level [%], travel range, estimated operating time calculated from the remaining battery level, and number of charge/discharge cycles of the battery. The pieces of information related to the bicycle are stored in association in the memory of the management apparatus 1. The presentation interface 15 at this time displays the bicycle 2 with the largest remaining battery level (95%) at the top and the bicycle 2 with the next largest remaining battery level (50%) below the top bicycle 2. In other words, the presentation interface 15 presents the bicycles 2 from the top in descending order of remaining battery level. The presentation interface 15 at this time may display the information B1 and information B2 with different background colors to make the bicycles 2 easier to distinguish. {The Examiner interprets this to mean that displayed electric bicycles are recommended based on meeting the required remaining battery levels for travel};
wherein the display list displays information for the electric vehicle, the estimated amount of power storage stored in the power storage battery therein for the displayed electric vehicle for a scheduled departure time, and if the electric vehicle is recommended or not on the display screen of the communication terminal, and 
wherein the user operates communication terminal to select a recommended vehicle (Miwa et al. [0059]-[0060] On the other hand, when the controller 14 determines that a bicycle 2 does have the necessary remaining battery level, the controller 14 identifies a plurality of pieces of information related to each bicycle 2 from the memory of the management apparatus 1 and causes the presentation interface 15 to display the information selectably as information B1 and B2, as illustrated in FIG. 5. The information related to the bicycle may, for example, include at least one of an exterior image of the bicycle, identification number, number of years in operation, distance traveled, date of maintenance, color and type (everyday use, fast travel, or the like), remaining battery level [%], travel range, estimated operating time calculated from the remaining battery level, and number of charge/discharge cycles of the battery. The pieces of information related to the bicycle are stored in association in the memory of the management apparatus 1. The presentation interface 15 at this time displays the bicycle 2 with the largest remaining battery level (95%) at the top and the bicycle 2 with the next largest remaining battery level (50%) below the top bicycle 2. In other words, the presentation interface 15 presents the bicycles 2 from the top in descending order of remaining battery level. {The Examiner interprets this to mean that displayed electric bicycles are recommended based on meeting the required remaining battery levels for travel.  Further, the estimated amount of power available is shown prior to departure time}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yan to include the determining available vehicles based on displaying vehicles meeting the necessary remaining battery as taught by Miwa et al. in order to determine the best vehicle to meet the user's mobility needs. 
Yan does not further disclose however, Osamu discloses:
 	wherein the setting the utilization fee including setting the utilization fee at a lower price than a reference fee of the utilization fee when the recommended vehicle is utilized and an end amount of power falls within the predetermined range, the end amount of power being an amount of power stored in the power storage battery when the electric vehicle is returned ([Osamu: 0018]-[0021],[0052]-[0055],[0076][0078]-[0081]); and   
 	wherein the predetermined range is a range of an amount of power stored in the power storage battery ([0051],[0042]; FIG. 7), the range allowing the power storage battery to be used while suppressing a degradation of the power storage battery (Osamu :[0013] The recommendation charging rate range is an appropriate range of the charging rate which can suppress and use degradation of a rechargeable battery, and since it changes with kinds of rechargeable battery, it may be set up according to the kind of rechargeable battery to be used. Further, the non-recommended charging rate range refers to a range of charging rates different from the recommended charging rate range); also see Problem to be solved, [0009]-[0010], [0019], [0054]-[0055],[0072]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yan in view of Miwa’s rental system to include the fee setting system as taught by Osamu in order to set fair usage fees or incentives for renting vehicles.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PG Pub. 2017/0364995 A1) in view of Miwa et al. (US PG Pub. 20190244284 A1) and Osamu (JP2013232129 A) as applied to claim 1 above and further in view of Cho (US PG Pub. 2014/0207498 A1). 
As per claim 2, Yan in view of Miwa’s et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Osamu does not further disclose, however, Cho discloses:
wherein the controller sets the reference fee as the utilization fee when the recommended vehicle is utilized and the end amount of power is outside the predetermined range ([0039],[0043]).  Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the invention of Yan, Miwa et al., and Osamu’s fee setting system to include the remaining power upon return as taught by Cho in order to determine fees or incentives.

As per claim 3, Yan in view of Miwa et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Miwa et al. and Osamu does not further disclose, however, Cho discloses:
wherein the controller sets the utilization fee at a lower price than the reference fee when the recommended electric vehicle is utilized and the end amount of power stored in the power storage battery of the recommended vehicle falls within the predetermined range and is also equal to or larger than a reference value within the predetermined range ([0039],[0043]).  Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the invention of Yan, Miwa, and Osamu’s fee setting system to include the remaining power upon return as taught by Cho in order to determine fees or incentives.

As per claim 4, Yan in view of Miwa et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Miwa et al. and Osamu does not further disclose, however, Cho discloses:
the fee setting device according to claim 1, wherein the controller sets the utilization fee at a higher price than the reference fee when a vehicle with a power storage battery having stored therein an amount of power larger than the recommended electric vehicle is utilized ([0039],[0043]). Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify the invention of Yan, Miwa et al., and Osamu’s fee setting system to include the remaining power upon return as taught by Cho in order to determine fees or incentives.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (US PG Pub. 2017/0364995 A1) in view of Miwa et al. (US PG Pub. 20190244284 A1) and Osamu (JP 2013232129 A) as applied to claim 1 above and further in view of Jones (US. PG Pub. 2014/0025569 A1). 
As per claim 5, Yan in view of Miwa et al. and Osamu discloses the fee setting device according to claim 1.  Yan in view of Miwa et al. and Osamu does not further disclose, however, Jones discloses:
wherein the utilization fee includes a fixed-fee portion in which a fee per unit period of time is fixed, and a metered-fee portion in which a fee varies with an amount of power used as the electric vehicle is utilized ([0005] A system and a method for providing a device lease to a user are therefore desired to include a first rate for slower periods and a second rate for busier periods. It is desirable that the first rate be a fixed rate, which is lower than a standard lease rate in exchange for the user entering a lease including a dynamic second rate. It is desirable that the second rate be a dynamic rate, which reduces the lease rate for a period as a result of (i.e., in exchange for) an increase in consumable and resource purchases. It is desirable that neither the lessor nor lessee absorb a loss in one period that can be caused in a different period), and
the controller sets the fixed-fee portion at a lower price when a recommended plan is applied than when the recommended plan is not applied, the recommended plan setting a unit price of power of the metered-fee portion based on the amount of power stored in the power storage battery (Jones: [0015] The dynamic fee determination module 118 determines the lease rate on a periodic basis during the lease term. More specifically, the dynamic fee determination module 118 determines an amount of a resource consumed by the printer device 106 during a select period. The module 118 computes a fee for the amount using an LUT (Look-Up Table) or algorithm. The module 118 automatically adjusts the fee in response to a change in the amount); ([0038] Similarly, for a decrease in the amount of the resource consumed during the period being below a minimum threshold, the lease rate is maintained at the minimum, predetermined rate based on the minimum number of resources that are fixed at S306).  
Jones does not explicitly disclose renting a vehicle which consumes power, however, Jones does disclose renting devices (i.e. printer) and charges fees based on consumables (paper, ink).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the printer and consumables of Jones for the vehicle and power of Yan in view of Miwa et al. and Osamu.   Thus the simple substitution for one known element for another producing a predictable results renders the claim obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628                  
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/16/2022